Case 3:14-cV-O7534-BR|\/|-DEA Document 236

LAw oFl=lt:Es or
GlNA MENDOLA LONGARZO, LLC

400 MAIN $TR£ET
CHATHAM NEW inner 07928
973.635.2901

Gina Mendola Longarzo, Esq.
Attorney ID No.: GML-l 172

Attorneys for Plaintiff`
AMANDA HOLLEY
Our File No. 30.04.478

Filed 03/13/19 Page 1 of 2 Page|D: 9226

RECE|VED
MAR|32019

AT 8:30

_._._____
wlLLlAM T. wALsH M
cLEm<

UNITED STATES DISTRlCT COURT
FOR THE DlSTRlCT OF NEW JERSEY

 

AMANDA HOLLEY,

Plaintif’f,
vs.

PORT AUTHORITY OF NEW YORK AND
NEW JERSEY, PORT AUTHOR[TY OF NEW
YORK AND NEW JERSEY POLlCE
DEPARTMENT,

Def`endants.

 

 

HON. BRIAN R. MARTINOTT|, U.S.D.J.

ClVlL ACTION NO. l4-07534- BRM-DEA

AMENDED JUDGMENT IN CIVIL ACTlON
AGAINST DEFENDANT PORT
AUTHORITY OF
NEW YORK AND NEW JERSEY

 

 

The Court has ordered that:

l . Plaintif`fAmanda Holley will recover from the Defendant, Port Authority of New York and
New Jersey, the amount of §1,300,000.00;

2. Attomeys’ fees and costs, if any, will be assessed following this Court’s decisions on
Defendant’s post-trial motions, and, any resulting award will be added to the above amount
and submitted by way of` Amended Judgment;

3. Prejudgment interest may be assessed following this Court`s decisions on Det`endant’s
post-trial motions and Plaintit`f’s fee application, and any resulting award will be added to
the above amount and submitted by way of Amended Judgment;

Case 3:14-cV-O7534-BR|\/|-DEA Document 236 Filed 03/13/19 Page 2 of 2 Page|D:

4. Post judgment interest will be assessed following this Court’s decisions on Defendant"s
post-trial motions should any monetary recovery remain against the Port Authority from
the date of judgment through the date of payment at the appropriate rate;1

5. Plaintiff Amanda Holley did not prevail on the claims asserted against Defendant Erick
Torres, and the action is dismissed on the merits against him;

6. Plaintif`f Amanda Holley did not prevail on the claims asserted against individual
Defendants Superintendent Michael A. Fedorko and Chief Michael Brown who were
dismissed from this action as a result of Defendants` summary judgment motion; and

7. This action was tried by ajury before the Honorable Brian R. Martinotti, U.S.D.J., from
September 17, 2018 through October 19, 2018, when a verdict was rendered.

CLERK OF COURT

 
 

Date: 5 /3 log
Signatu of Dep

   

him 2. ///WM-Hv') H» S-Z>-% `.

 

' The postjudgment interest amount will be calculated, pursuant to 28 U.S.C. §1961, as the weekly average one year
constant maturity Treasury yield for the calendar week preceding the date of entry of thejudgment as set by the Federal
Reserve.

 

 

9227

 

